DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
	Applicant argues that the teachings of Karasawa is limited to transmission of ultrasound waves and does not apply to reception/detection of ultrasound signals. However, as detailed in infra rejection, Karasawa teaches switching two ultrasonic transducers for connection to reception circuits and two ultrasonic transducers to be disconnected from reception circuits and shifting the two ultrasonic transducers connected to the reception circuits by two ultrasonic transducers in the same direction along the ultrasonic transducer array for each reception time. As Irisawa 2014 in further view of Irisawa 2017 in further view of Suwa in further view of Karasawa teaches the claimed features of amended claim 1, applicant’s argument is not persuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 32 recites “in case.” This should read “in a case.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7-8 recite that “the processor is further configured to set one detection element…, in a case where two times of detections are performed for acquiring detection signals for one acoustic image.” However, these limitations are mutually exclusive to the claim features recited in claim 1, lines 35-40 which recite “the processor is further configured to set two detection elements…, in a case where two times of detections are performed for acquiring detection signals for one acoustic image.” Applicant’s disclosure in the specifications and drawings do not and cannot provide support for a processor that is configured to perform two conflicting, mutually exclusive functions in a singular case where two times of detections are performed. Thus, claims 7-8 lack sufficient written description to support the claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite that “the processor is further configured to set one detection element…, in a case where two times of detections are performed for acquiring detection signals for one acoustic image.” However, these limitations are mutually exclusive to the claim features recited in claim 1, lines 35-40 which recite “the processor is further configured to set two detection elements…, in a case where two times of detections are performed for acquiring detection signals for one acoustic image.” Applicant’s disclosure in the specifications and drawings do not and cannot provide support for a processor that is configured to perform two conflicting, mutually exclusive functions in a singular case where two times of detections are performed. Thus, the scope of claims 7-8 is unclear as to whether the processor is configured to perform as in claim 1 or as in the limitations of claims 7 and 8. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 19-20 recite subject matter substantially identical to that recited in claim 1, lines 35-40. Thus, claims 19-20 do not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 11-12, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (JP2014-068701A), hereinafter “Irisawa 2014,” in further view of Irisawa (U.S. Pub. No. 2017/0071475 as sharing the same disclosure as WO2016002258), hereinafter “Irisawa 2017,” in further view of Suwa (U.S. Pub. No. 2018/0014733), hereinafter “Suwa,” in further view of Karasawa (U.S. Pub. No. 2010/0312114), hereinafter “Karasawa.” 

Regarding claim 1, Irisawa 2014 discloses a photoacoustic image generation apparatus (“a photoacoustic image generation apparatus” [0007]):
a probe (“an acoustic detection unit in a probe.” [0024]) having a detection element array in which a plurality of detection elements that detect a photoacoustic wave and output a detection signal are arranged (“an acoustic detection part 20 for detecting photoacoustic waves” Abstract; “the detection element array 20 a has 128 acoustic detection elements 20 c arranged one dimensionally, and converts an actually detected acoustic wave into an electric signal.” [0028]); and
a processor (“an acoustic signal processing unit 12” Abstract; “a control circuit of the detection element array 20 a” [0028]),
the processor is configured to control the probe to switch detection elements to be used in the detection element array for performing a plurality of times of detections in a case where detection signals for one photoacoustic image are acquired (“The multiplexer 20 b selectively connects the acoustic detection element 20 c and the ultrasonic unit 12 for each of the acoustic detection elements 20 c which detects acoustic waves in parallel… An imaging region is a region of an object of interest that is to be displayed in a 1 frame photoacoustic image defined by the detection element array 20 a.” [0028]-[0030]),
generate a photoacoustic image based on the detection signals (“This device is provided with an acoustic signal processing unit 12 which generates volume data by making partial image data imA and IMb for displaying respective detection areas correspond to representative coordinates set in each detection area respectively.” Abstract; “An imaging region is a region of an object of interest that is to be displayed in a 1 frame photoacoustic image defined by the detection element array 20 a.” [0028]-[0030]), and 
set detection elements to be used and detection elements to be suspended alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and switch the detection elements to be used for each time of detection (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region.” [0031]-[0032]).
the processor is further configured to set detection elements for continuous use and detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an acoustic signal is detected at an element region of a 1,N+1,2N+1,. at a certain timing, and an acoustic signal is detected at an element region of a 2,N+2,2N+2,. at a next timing. For example, FIG. 2 c shows an embodiment in which there are 2 element regions, the element region A (= 1) is composed of acoustic detection elements of odd numbers ch (1 3 5,., 125 and 127 from the left), and the element region B (= 2) is composed of acoustic detection elements of even channels (2, 4, 6,. 126 from left).” [0031]-[0032]; for two detection times, a shift of one element per detection time, one suspended elements, and one used element: n = 1,2 and N = 2).
However, Irisawa 2014 may not explictly disclose an insert of which at least a tip portion is inserted into a subject and which has a photoacoustic wave generation portion that absorbs light and generates a photoacoustic wave in the tip portion; and
the processor is further configured to, when one photoacoustic image is generated, 
compare the detection signals of each time in the plurality of times of detections, 
generate the photoacoustic image using all the detection signals acquired by the plurality times of detection, in a case where a difference between the detection signals of each time in the plurality of times of detections is less than a predetermined value, and 
generate the photoacoustic image based on the detection signals other than the detection signals for which the detection is not performed appropriately among the detection signals acquired by the plurality of times of detections, in case where the difference between the detection signals of each time in the plurality of times of detections is equal or larger than the predetermined value
the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Irisawa 2017 teaches an insert of which at least a tip portion is inserted into a subject and which has a photoacoustic wave generation portion that absorbs light and generates a photoacoustic wave in the tip portion (“An insertion needle 15 has a photoacoustic wave generating portion that generates a photoacoustic wave by absorbing light emitted from a laser unit 13” Abstract; Figure 3 demonstrates that light absorption member, #157, is at the tip of needle, #15, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of photoacoustic wave detection with Irisawa 2017’s teaching of a needle with a photoacoustic generation material at the tip of the needle as Irisawa 2017 states that “[b]y detecting photoacoustic waves, which are generated by absorbing the light emitted from the light emitting portion of the insertion needle, using an ultrasound probe and generating a photoacoustic image based on the detection signal, it is possible to check the position of the insertion needle.” (Irisawa, [0008]) achieving the predictable result of allowing an operator to more accurately position and visualize the needle while the needle is inserted into the body. 
However, while Irisawa 2014 in further view of Irisawa 2017 teaches the detection signals of each time in the plurality of times of detections (“The multiplexer 20 b selectively connects the acoustic detection element 20 c and the ultrasonic unit 12 for each of the acoustic detection elements 20 c which detects acoustic waves in parallel… An imaging region is a region of an object of interest that is to be displayed in a 1 frame photoacoustic image defined by the detection element array 20 a.” Irisawa 2014, [0028]-[0030]), Irisawa 2014 in further view of Irisawa 2017 may not explictly disclose the processor is further configured to, when one photoacoustic image is generated, 
compare the detection signals of each of the plurality of detections, 
if the difference between the detection signals of each of the plurality of detections is less than the predetermined value, then the detection signals are used to generate the photoacoustic image;
if the difference between the detection signals of each of the plurality of detections is greater than or equal to the predetermined value, then one of the compared detection signals is discarded as not performed appropriately;
wherein the comparison is performed across all of the plurality of detection signals;
generate the photoacoustic image using all the detection signals of the plurality of detections, in a case where a difference between the detection signals of each of the plurality of detections is less than a predetermined value, and 
generate the photoacoustic image based on the detection signals other than the detection signals for which the detection is not performed appropriately among the detection signals acquired by the plurality of detections, in case where the difference between the detection signals of each of the plurality of detections is equal or larger than the predetermined value,
the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Suwa teaches the processor (“processing executed when the difference in an output… signal processing unit 503 executes the reconstruction processing” [0070]; see also [0032]) is further configured to, when one photoacoustic image is generated (“The signal processing unit 503 may perform image reconstruction based on the digital signals thus obtained by the conversion.” [0032]; “if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements.” [0070]), 
compare the detection signals of each of the plurality of detections (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “The acoustic wave detection unit 500 described above had been illustrated to include two acoustic wave detection elements. Alternatively, three or more acoustic wave detection elements may be included.” [0072]; two or more detections, i.e., a plurality of detections);
if the difference between the detection signals of each of the plurality of detections is less than the predetermined value, then the detection signals are used to generate the photoacoustic image (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements. A signal output from an acoustic wave detection unit 500 positioned close to the acoustic wave detection unit 500, the output signal of which had been determined not to be used in the reconstruction processing, may be used for interpolation.” [0070]; detection signals are only excluded if the difference threshold is exceeded; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. See MPEP 2144.05. Here, Suwa teaches ‘a less than or equal to’ threshold that overlaps with the claimed “less than” threshold);
if the difference between the detection signals of each of the plurality of detections is greater than or equal to the predetermined value (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements. A signal output from an acoustic wave detection unit 500 positioned close to the acoustic wave detection unit 500, the output signal of which had been determined not to be used in the reconstruction processing, may be used for interpolation.” [0070]; detection signals are excluded if the difference threshold is exceeded; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. See MPEP 2144.05. Here, Suwa teaches ‘a greater than’ threshold that overlaps with the claimed “equal or larger than” threshold), then one of the compared detection signals is discarded as not performed appropriately (“when the configuration illustrated in FIG. 2 can directly detect the input from the operational amplifier OP_AMP, it is possible to detect which one of the two acoustic wave detection elements 501 and 502 has failed. In such a case, the signal processing unit 503 executes the reconstruction processing with signals from acoustic wave detection elements other than the acoustic wave detection element determined to have failed by the determination unit.” [0071]; );
wherein the comparison is performed across all of the plurality of detection signals (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “The acoustic wave detection unit 500 described above had been illustrated to include two acoustic wave detection elements. Alternatively, three or more acoustic wave detection elements may be included.” [0072] two or more detections, i.e., a plurality of detections);
generate the photoacoustic image using all the detection signals of the plurality of detections, in a case where a difference between the detection signals of each of the plurality of detections is less than a predetermined value (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements. A signal output from an acoustic wave detection unit 500 positioned close to the acoustic wave detection unit 500, the output signal of which had been determined not to be used in the reconstruction processing, may be used for interpolation.” [0070]; detection signals are only excluded if the difference threshold is exceeded; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. See MPEP 2144.05. Here, Suwa teaches ‘a less than or equal to’ threshold that overlaps with the claimed “less than” threshold), and 
generate the photoacoustic image based on the detection signals other than the detection signals for which the detection is not performed appropriately among the detection signals acquired by the plurality of detections, in case where the difference between the detection signals of each of the plurality of detections is equal or larger than the predetermined value (“if a difference in the output between the pair of acoustic wave detection elements 501 and 502 exceeds a predetermined threshold, a signal based on the acoustic wave detection unit 500 including the pair of aforementioned elements may be corrected or may be excluded from being used for the reconstruction in the next measurement and after.” [0068]; “Next, processing executed when the difference in an output between the two acoustic wave detection elements is determined to exceed the second threshold will be described. Such a determination result indicates that one of the pair of acoustic wave detection elements might have failed. Thus, the signal processing unit 503 executes the reconstruction processing without using the signal from the acoustic wave detection unit 500 including such a pair of elements. A signal output from an acoustic wave detection unit 500 positioned close to the acoustic wave detection unit 500, the output signal of which had been determined not to be used in the reconstruction processing, may be used for interpolation.” [0070]; detection signals are excluded if the difference threshold is exceeded; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. See MPEP 2144.05. Here, Suwa teaches ‘a greater than’ threshold that overlaps with the claimed “equal or larger than” threshold). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014 in further view of Irisawa 2017’s teaching of a photoacoustic image generation apparatus using a plurality of acoustic detections with Suwa’s teaching of comparing a plurality of acoustic detections using a difference threshold to determine whether the detection signal failed to achieve the predictable result of improving the integrity of reconstructed photoacoustic images by allowing for the removal or replacement of detection signals that are in an error state. 
However, Irisawa 2014 in further view of Irisawa 2017 in further view of Suwa may not explicitly teach the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Karasawa teaches the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection (“a first subset of plural elements and then generating drive signals such that a broad second ultrasonic beam is transmitted from a second subset of the plural elements that have been shifted from the first subset by a pitch larger than that of one element, and converting parallel raw data including information on tissue areas generated based on reception signals” Abstract; “The plural ultrasonic transducers 10 transmit ultrasonic weaves according to applied drive signals and receive propagating ultrasonic echoes to output reception signals” [0038]; “a broad ultrasonic beam covering a tissue area within the object is transmitted from the plural ultrasonic transducers included in the ultrasonic probe 1, and reception signals of ultrasonic echoes reflected from the tissue area within the object are samples at plural sampling points within the tissue area… block switching is performed in the manner that the first ultrasonic beam is transmitted from the first subset of the plural ultrasonic transducers, and then, the second ultrasonic beam is transmitted form the second subset of the plural ultrasonic transducers that have been shifted from the first subset by a pitch larger than that of one element. In this manner, by repeating transmission and reception of ultrasonic waves while changing the direction of the area, reception signals for one frame are obtained” [0086]-[0087]; “a switching circuit 28 for switching connection relations between the plural ultrasonic transducers 10 and transmission and reception circuits… selects “M” ultrasonic transducers from among the “N” ultrasonic transducers and connects the select “M” ultrasonic transducers to the “M” transmission and reception circuits, respectively… Thereby, the ultrasonic transducers forming the first subset 10a are connected to plural transmission and reception circuits, respectively” [0106]-[0111]; see also Figs. 3a-e, 10A, 10D, 11A-12, and Figs 14a-c demonstrating switching of the ultrasonic transducers of the ultrasound transducer array utilized for reception of ultrasound signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of alternating used and suspended detection elements and shifting the detection elements per detection time with Karasawa’s teaching of using a plurality of detection elements for the used and suspended subset of detection elements and shifting the detection elements by 2 elements per detection time as the prior art establishes a range encompassing a somewhat narrower claimed range. MPEP 2144.05. The combination of Irisawa 2014 and Karasawa teach that it would have been obvious that a subset of 2 elements falls between the element, n, subset of Irisawa 2014 and the plurality of elements subset of Karasawa. Further, Karasawa states that “by shifting the subset of the elements to be used for forming an ultrasonic beam by a pitch larger than that of one element, the number of transmissions and receptions of ultrasonic waves can be reduced and the data volume transmitted from the ultrasonic probe to the ultrasonic diagnostic apparatus main body can be reduced. Therefore, the transfer quality can be improved by reducing the transfer bit rate. Further, when the transfer quality is poor between the ultrasonic probe and the ultrasonic diagnostic apparatus main body, retransfer of data becomes easier.” (Karasawa, [0043]).

Regarding claim 7, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and one detection element for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an acoustic signal is detected at an element region of a 1,N+1,2N+1,. at a certain timing, and an acoustic signal is detected at an element region of a 2,N+2,2N+2,. at a next timing. For example, FIG. 2 c shows an embodiment in which there are 2 element regions, the element region A (= 1) is composed of acoustic detection elements of odd numbers ch (1 3 5,., 125 and 127 from the left), and the element region B (= 2) is composed of acoustic detection elements of even channels (2, 4, 6,. 126 from left).” [0031]-[0032]; for two detection times, a shift of one element per detection time, one suspended elements, and one used element: n = 1,2 and N = 2).

Regarding claim 8, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and one detection element for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an acoustic signal is detected at an element region of a 1,N+1,2N+1,. at a certain timing, and an acoustic signal is detected at an element region of a 2,N+2,2N+2,. at a next timing. For example, FIG. 2 c shows an embodiment in which there are 2 element regions, the element region A (= 1) is composed of acoustic detection elements of odd numbers ch (1 3 5,., 125 and 127 from the left), and the element region B (= 2) is composed of acoustic detection elements of even channels (2, 4, 6,. 126 from left).” [0031]-[0032]; for two detection times, a shift of one element per detection time, one suspended elements, and one used element: n = 1,2 and N = 2).

Regarding claim 11, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and two detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where three times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region… when there are 3 element regions, for example, the 1 element region is composed of 1 4 7,., 121 and 124 acoustic detection elements from the left, and the remaining 127 acoustic detection elements. The 2 element region is composed of 2 5 8,., 122 and 125 acoustic detection elements from the left and the remainder 128 acoustic detection element, and the 3 element region is composed of the 3 6 9,., 123 and 126 acoustic detection elements from the left.” [0031]-[0032]; for three detection times, a shift of one element per detection time, two suspended elements, and one used element: n = 1,2,3 and N = 3).

Regarding claim 12, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and two detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where three times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region… when there are 3 element regions, for example, the 1 element region is composed of 1 4 7,., 121 and 124 acoustic detection elements from the left, and the remaining 127 acoustic detection elements. The 2 element region is composed of 2 5 8,., 122 and 125 acoustic detection elements from the left and the remainder 128 acoustic detection element, and the 3 element region is composed of the 3 6 9,., 123 and 126 acoustic detection elements from the left.” [0031]-[0032]; for three detection times, a shift of one element per detection time, two suspended elements, and one used element: n = 1,2,3 and N = 3).

Regarding claim 15, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and three detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where four times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region.” [0031]-[0032]; for four detection times, a shift of one element per detection time, three suspended elements, and one used element: n = 1,2,3,4 and N = 4).

Regarding claim 16, Irisawa 2014 discloses the processor is further configured to set one detection element for continuous use and three detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a one-by-one basis in the same direction for each time of detection, in a case where four times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region.” [0031]-[0032]; for four detection times, a shift of one element per detection time, three suspended elements, and one used element: n = 1,2,3,4 and N = 4).

Regarding claim 19, Irisawa 2014 discloses the processor is further configured to set detection elements for continuous use and detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an acoustic signal is detected at an element region of a 1,N+1,2N+1,. at a certain timing, and an acoustic signal is detected at an element region of a 2,N+2,2N+2,. at a next timing. For example, FIG. 2 c shows an embodiment in which there are 2 element regions, the element region A (= 1) is composed of acoustic detection elements of odd numbers ch (1 3 5,., 125 and 127 from the left), and the element region B (= 2) is composed of acoustic detection elements of even channels (2, 4, 6,. 126 from left).” [0031]-[0032]; for two detection times, a shift of one element per detection time, one suspended elements, and one used element: n = 1,2 and N = 2).
However, Irisawa 2014 may not explictly disclose the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Karasawa teaches the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection (“a first subset of plural elements and then generating drive signals such that a broad second ultrasonic beam is transmitted from a second subset of the plural elements that have been shifted from the first subset by a pitch larger than that of one element, and converting parallel raw data including information on tissue areas generated based on reception signals” Abstract; “The plural ultrasonic transducers 10 transmit ultrasonic weaves according to applied drive signals and receive propagating ultrasonic echoes to output reception signals” [0038]; “a broad ultrasonic beam covering a tissue area within the object is transmitted from the plural ultrasonic transducers included in the ultrasonic probe 1, and reception signals of ultrasonic echoes reflected from the tissue area within the object are samples at plural sampling points within the tissue area… block switching is performed in the manner that the first ultrasonic beam is transmitted from the first subset of the plural ultrasonic transducers, and then, the second ultrasonic beam is transmitted form the second subset of the plural ultrasonic transducers that have been shifted from the first subset by a pitch larger than that of one element. In this manner, by repeating transmission and reception of ultrasonic waves while changing the direction of the area, reception signals for one frame are obtained” [0086]-[0087]; “a switching circuit 28 for switching connection relations between the plural ultrasonic transducers 10 and transmission and reception circuits… selects “M” ultrasonic transducers from among the “N” ultrasonic transducers and connects the select “M” ultrasonic transducers to the “M” transmission and reception circuits, respectively… Thereby, the ultrasonic transducers forming the first subset 10a are connected to plural transmission and reception circuits, respectively” [0106]-[0111]; see also Figs. 3a-e, 10A, 10D, 11A-12, and Figs 14a-c demonstrating switching of the ultrasonic transducers of the ultrasound transducer array utilized for reception of ultrasound signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of alternating used and suspended detection elements and shifting the detection elements per detection time with Karasawa’s teaching of using a plurality of detection elements for the used and suspended subset of detection elements and shifting the detection elements by 2 elements per detection time as the prior art establishes a range encompassing a somewhat narrower claimed range. MPEP 2144.05. The combination of Irisawa 2014 and Karasawa teach that it would have been obvious that a subset of 2 elements falls between the element, n, subset of Irisawa 2014 and the plurality of elements subset of Karasawa. Further, Karasawa states that “by shifting the subset of the elements to be used for forming an ultrasonic beam by a pitch larger than that of one element, the number of transmissions and receptions of ultrasonic waves can be reduced and the data volume transmitted from the ultrasonic probe to the ultrasonic diagnostic apparatus main body can be reduced. Therefore, the transfer quality can be improved by reducing the transfer bit rate. Further, when the transfer quality is poor between the ultrasonic probe and the ultrasonic diagnostic apparatus main body, retransfer of data becomes easier.” (Karasawa, [0043]).

Regarding claim 20, Irisawa 2014 discloses the processor is further configured to set detection elements for continuous use and detection elements for continuous suspension alternately and continuously in an order of arrangement of the detection elements of the detection element array for the detection elements to be used for one time of detection and move the detection elements to be used on a basis in the same direction for each time of detection, in a case where two times of detections are performed for acquiring detection signals for one acoustic image (“the detection of the photoacoustic wave is performed sequentially for each element region by sequentially connecting each element region to the ultrasonic unit 12 by the selective connection by the multiplexer 20 b…. FIG. 2 c, 1 sets of acoustic detection element groups may be separated by the other acoustic detection element group. In other words, the detection element array 20 a may be divided into N element regions (acoustic detection element groups), and the element region of each element region may be constituted of a n, N+n, 2N+n,., (Q - 2) and (Q - 1) th acoustic detection element. Note that Q represents a quotient obtained by dividing the total number of acoustic detection elements included in the acoustic detection unit by N. If a remainder occurs, it may be incorporated as uniformly as possible in each element region. In this case, for example, an acoustic signal is detected at an element region of a 1,N+1,2N+1,. at a certain timing, and an acoustic signal is detected at an element region of a 2,N+2,2N+2,. at a next timing. For example, FIG. 2 c shows an embodiment in which there are 2 element regions, the element region A (= 1) is composed of acoustic detection elements of odd numbers ch (1 3 5,., 125 and 127 from the left), and the element region B (= 2) is composed of acoustic detection elements of even channels (2, 4, 6,. 126 from left).” [0031]-[0032]; for two detection times, a shift of one element per detection time, one suspended elements, and one used element: n = 1,2 and N = 2).
However, Irisawa 2014 may not explictly disclose the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection.
However, in the same field of endeavor, Karasawa teaches the processor is further configured to set two detection elements for continuous use and two detection elements for continuous suspension and move the detection elements to be used on a two-by-two basis in the same direction for each time of detection (“a first subset of plural elements and then generating drive signals such that a broad second ultrasonic beam is transmitted from a second subset of the plural elements that have been shifted from the first subset by a pitch larger than that of one element, and converting parallel raw data including information on tissue areas generated based on reception signals” Abstract; “The plural ultrasonic transducers 10 transmit ultrasonic weaves according to applied drive signals and receive propagating ultrasonic echoes to output reception signals” [0038]; “a broad ultrasonic beam covering a tissue area within the object is transmitted from the plural ultrasonic transducers included in the ultrasonic probe 1, and reception signals of ultrasonic echoes reflected from the tissue area within the object are samples at plural sampling points within the tissue area… block switching is performed in the manner that the first ultrasonic beam is transmitted from the first subset of the plural ultrasonic transducers, and then, the second ultrasonic beam is transmitted form the second subset of the plural ultrasonic transducers that have been shifted from the first subset by a pitch larger than that of one element. In this manner, by repeating transmission and reception of ultrasonic waves while changing the direction of the area, reception signals for one frame are obtained” [0086]-[0087]; “a switching circuit 28 for switching connection relations between the plural ultrasonic transducers 10 and transmission and reception circuits… selects “M” ultrasonic transducers from among the “N” ultrasonic transducers and connects the select “M” ultrasonic transducers to the “M” transmission and reception circuits, respectively… Thereby, the ultrasonic transducers forming the first subset 10a are connected to plural transmission and reception circuits, respectively” [0106]-[0111]; see also Figs. 3a-e, 10A, 10D, 11A-12, and Figs 14a-c demonstrating switching of the ultrasonic transducers of the ultrasound transducer array utilized for reception of ultrasound signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Irisawa 2014’s disclosure of alternating used and suspended detection elements and shifting the detection elements per detection time with Karasawa’s teaching of using a plurality of detection elements for the used and suspended subset of detection elements and shifting the detection elements by 2 elements per detection time as the prior art establishes a range encompassing a somewhat narrower claimed range. MPEP 2144.05. The combination of Irisawa 2014 and Karasawa teach that it would have been obvious that a subset of 2 elements falls between the element, n, subset of Irisawa 2014 and the plurality of elements subset of Karasawa. Further, Karasawa states that “by shifting the subset of the elements to be used for forming an ultrasonic beam by a pitch larger than that of one element, the number of transmissions and receptions of ultrasonic waves can be reduced and the data volume transmitted from the ultrasonic probe to the ultrasonic diagnostic apparatus main body can be reduced. Therefore, the transfer quality can be improved by reducing the transfer bit rate. Further, when the transfer quality is poor between the ultrasonic probe and the ultrasonic diagnostic apparatus main body, retransfer of data becomes easier.” (Karasawa, [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./             Examiner, Art Unit 3793                                                                                                                                                                                           

/CAROLYN A PEHLKE/             Primary Examiner, Art Unit 3793